Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on January 28, 2022.
The application has been amended as follows: 
Claim 6 is canceled. 
Claim 29 (currently amended).  The method of claim 28, wherein the single locus conversion confers male sterility, herbicide tolerance, insect resistance, pest resistance, disease resistance, environmental stress tolerance, modified carbohydrate metabolism, or modified protein metabolism.
The above amendments are made to cancel a duplicate claim and provide language consistency. Claims 1-5, 7-25 and 28-31 are allowed.
REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL
2.         Since the application is otherwise in condition for allowance except for the proof of deposit(s), and since the Office has received written assurance that an acceptable declaration will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement 
            Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seeds of the claimed variety will result in ABANDONMENT of the application for failure to prosecute.  The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
            (1)  The accession number for the deposit(s);
            (2)  The date of the deposit(s);

            (4)  The name and address of the depository.  (See 37 CFR 1.809(d)).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PHUONG T BUI/Primary Examiner, Art Unit 1663